[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
We overrule the appellant's sole assignment of error, upon our determination that the trial court properly imposed consecutive terms of incarceration for possession of drugs, in violation of R.C. 2925.11, and preparation of drugs for sale, in violation of R.C. 2925.07.  The statutory elements of the two offenses, viewed in the abstract, do not correspond to such a degree that the commission one offense will result in the commission of the other offense.  Thus, the offenses are not allied offenses of similar import, and the appellant could, consistent with R.C. 2941.25(A), be charged with, found guilty of, and sentenced for both offenses. See State v. Rance (1999), 85 Ohio St. 3d 632, 710 N.E.2d 699.
We, therefore, affirm the judgment of the trial court.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Winkler and Shannon, JJ.
Raymond E. Shannon, retired, from the First Appellate District, sitting by assignment.
Enter upon the Journal of the Court on  August 16, 2000
per order of the Court.